DETAILED ACTION
.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Buda et al. (WO2022/024122A1), hereinafter “Buda”, in view of Sano (JP2019053018A).
	Regarding claim 1, Buda discloses a system, comprising:
a sensor assembly coupled to a vehicle and adapted to detect a cliff or crevasse of a predetermined depth within a predetermined distance adjacent to the vehicle (¶¶55,59,63-64,76); and
a display visible to an occupant inside the vehicle and adapted to provide an alert to the occupant when the sensor assembly detects the cliff or crevasse of the predetermined depth within the predetermined distance adjacent to the vehicle (¶¶45-49,55,71-72,89 – It is noted that providing an alert is an intended use of the display which the display of Buda is capable of performing. The function of what alerts are sent to the display and the detection is a function of the unclaimed processor.).

Regarding claim 2, Buda discloses the sensor assembly comprises a sensor device coupled to a processor that are collectively adapted to detect the cliff or crevasse of the predetermined depth within the predetermined distance adjacent to the vehicle (¶¶45-49,55,89).
It is noted that Buda does not explicitly disclose that the processor is adapted to detect a cliff or crevasse of a predetermined depth. However, Buda explicitly discloses generating a three-dimensional map, determining detected object dimensions, and differentiating rough terrain from cliffs (¶¶46,82,89-91). One of ordinary skill in the art would understand that the differentiating would inherently include that the cliff has a predetermined depth.
In the alternative, Sano teaches a sensor assembly comprises a sensor device coupled to a processor that are collectively adapted to detect the cliff or crevasse of the predetermined depth within the predetermined distance adjacent to the vehicle (¶¶13,19,23-24).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Buda, by that the processor is adapted to detect a cliff or crevasse of a predetermined depth, based on the teaching of Sano, for the purpose of detecting derailing (¶13).

Regarding claim 3, Buda discloses the sensor device comprises one of an ultrasonic sensor, a radar sensor, a lidar sensor, and a camera (¶¶55,59,63-64,76).

Regarding claim 4, Buda discloses the sensor device comprises one or more of a front- facing perception sensor, a rear-facing perception sensor, and a side-facing perception sensor coupled to the processor and collectively adapted to segment an obtained image of surroundings of the vehicle to detect presence and absence of a ground plane within the predetermined distance adjacent to the vehicle (¶¶55,59,63-64,76).

Regarding claim 6, Buda teaches the one or more of the front-facing perception sensor, the rear-facing perception sensor, and the side-facing perception sensor and the processor are collectively adapted to segment the obtained image of the surroundings of the vehicle to detect the presence and absence of the ground plane within the predetermined distance adjacent to the vehicle using a machine learning algorithm trained using a set of training images (¶¶55,59,63-64,76,81).

Regarding claim 7, the combination of Buda and Sano teaches the sensor device comprises a proximity sensor coupled to a door of the vehicle and, with the processor, is adapted to detect presence and absence of a ground plane within the predetermined distance adjacent to the vehicle when the door is opened by the occupant (Buda detects ground plane ¶¶63-64,74-75 and Sano detects when the door is opened ¶64).

Regarding claim 8, Buda discloses the alert comprises one or more of a visual alert, an audible alert, and a haptic alert (¶46,70-71).

Regarding claim 9, Buda discloses a method, comprising:
detecting a cliff or crevasse of a predetermined depth within a predetermined distance adjacent to a vehicle using a sensor assembly coupled to the vehicle (¶¶45-49,55,71-72,89); and
providing an alert to an occupant inside the vehicle when the sensor assembly detects the cliff or crevasse of the predetermined depth within the predetermined distance adjacent to the vehicle using a display visible to the occupant (¶¶71-72).
It is noted that Buda does not explicitly disclose that detecting a cliff or crevasse of a predetermined depth. However, Buda explicitly discloses generating a three-dimensional map, determining detected object dimensions, and differentiating rough terrain from cliffs (¶¶46,82,89-91). One of ordinary skill in the art would understand that the differentiating would inherently include that the cliff has a predetermined depth.
In the alternative, Sano teaches detecting a cliff or crevasse of a predetermined depth within a predetermined distance adjacent to a vehicle using a sensor assembly coupled to the vehicle (¶¶13,19,23-24).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Buda, by that detecting a cliff or crevasse of a predetermined depth, based on the teaching of Sano, for the purpose of detecting derailing (¶13).

Regarding claim 10, Buda discloses the sensor assembly comprises a sensor device coupled to a processor that are collectively adapted to detect the cliff or crevasse of the predetermined depth within the predetermined distance adjacent to the vehicle (¶¶55,59,63-64,76).

Regarding claim 11, Buda discloses the sensor device comprises one of an ultrasonic sensor, a radar sensor, a lidar sensor, and a camera (¶¶55,59,63-64,76).

Regarding claim 12, Buda discloses the sensor device comprises one or more of a front-facing perception sensor, a rear-facing perception sensor, and a side-facing perception sensor coupled to the processor and collectively adapted to segment an obtained image of surroundings of the vehicle to detect presence and absence of a ground plane within the predetermined distance adjacent to the vehicle (¶¶55,59,63-64,76).

Regarding claim 14, Buda teaches the one or more of the front-facing perception sensor, the rear-facing perception sensor, and the side-facing perception sensor and the processor are collectively adapted to segment the obtained image of the surroundings of the vehicle to detect the presence and absence of the ground plane within the predetermined distance adjacent to the vehicle using a machine learning algorithm trained using a set of training images (¶¶55,59,63-64,76,81).

Regarding claim 15, the combination of Buda and Sano teaches the sensor device comprises a proximity sensor coupled to a door of the vehicle and, with the processor, is adapted to detect presence and absence of a ground plane within the predetermined distance adjacent to the vehicle when the door is opened by the occupant (Buda detects ground plane ¶¶63-64,74-75 and Sano detects when the door is opened ¶64).

Regarding claim 16, Buda discloses the alert comprises one or more of a visual alert, an audible alert, and a haptic alert (¶46,70-71).

Regarding claim 17, Buda discloses detecting the cliff or crevasse of the predetermined depth within the predetermined distance adjacent to the vehicle using a topographic database stored in or communicated to the vehicle and a global positioning system associated with the vehicle (¶¶69,78,89).

Regarding claim 18, Buda discloses a display comprising a visual alert icon visible to an occupant inside a vehicle and adapted to provide an alert to the occupant when a sensor assembly coupled to the vehicle detects a cliff or crevasse of a predetermined depth within a predetermined distance adjacent to the vehicle (¶¶45-49,55,71-72,89).

Regarding claim 19, Buda discloses the sensor assembly comprises a sensor device coupled to a processor that are collectively adapted to detect the cliff or crevasse of the predetermined depth within the predetermined distance adjacent to the vehicle (¶¶45-49,55,59,63-64,76,89).
It is noted that Buda does not explicitly disclose that the processor is adapted to detect a cliff or crevasse of a predetermined depth. However, Buda explicitly discloses generating a three-dimensional map, determining detected object dimensions, and differentiating rough terrain from cliffs (¶¶46,82,89-91). One of ordinary skill in the art would understand that the differentiating would inherently include that the cliff has a predetermined depth.
In the alternative, Sano teaches a sensor assembly comprises a sensor device coupled to a processor that are collectively adapted to detect the cliff or crevasse of the predetermined depth within the predetermined distance adjacent to the vehicle (¶¶13,19,23-24).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Buda, by that the processor is adapted to detect a cliff or crevasse of a predetermined depth, based on the teaching of Sano, for the purpose of detecting derailing (¶13).

Regarding claim 20, Buda discloses the visual alert icon is accompanied by one or more of an audible alert signal and a haptic alert movement (¶46,70-71).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Buda, and in the alternative Sano, in view of Kwak (US PGPub 2020/0081454).
	Regarding claims 5 and 13, Buda teaches the one or more of the front-facing perception sensor, the rear-facing perception sensor, and the side-facing perception sensor and the processor are collectively adapted to segment the obtained image of the surroundings of the vehicle to detect the presence and absence of the ground plane within the predetermined distance adjacent to the vehicle (¶¶55,59,63-64,76,81).
Buda is silent regarding detecting the ground plane using a neural network applying a statistical technique.
However, Kwak teaches the one or more of a front-facing perception sensor, a rear-facing perception sensor, and a side-facing perception sensor and a processor are collectively adapted to segment the obtained image of surroundings of a vehicle to detect the presence and absence of a ground plane adjacent to the vehicle using a neural network applying a statistical technique (¶339).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Buda, by detecting the ground plane using a neural network applying a statistical technique, based on the teaching of Kwak, for the purpose of avoiding obstacles (¶¶338-340).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/               Patent Examiner, Art Unit 3747